[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 11-13647                 FEBRUARY 8, 2012
                        Non-Argument Calendar               JOHN LEY
                      ________________________               CLERK


                D.C. Docket No. 4:11-cv-00017-CDL-MSH


TARVIN JERNARD,

                                                          Plaintiff-Appellant,

                                 versus

COMMISSIONER, GEORGIA DEPARTMENT OF CORRECTIONS,
WARDEN, MUSCOGEE COUNTY PRISON,
GETER BOONE,
Deputy Warden for Security, Muscogee County Prison,
FERNANDO RICHARDS,

                                                       Defendants-Appellees.
                     ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________
                           (February 8, 2012)

Before BARKETT, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:
       Tarvin Jernard, a state prisoner proceeding pro se, appeals the district

court’s order denying his motion for a preliminary injunction with respect to his

civil rights action brought under 42 U.S.C. § 1983. In the motion seeking

injunctive relief, Jernard seeks to enjoin defendant prison officials from violating

his First and Fourteenth Amendment rights by denying him access to certain legal

documents. Jernard was denied access to a self-help legal manual because, in the

prison warden’s opinion, the manual was “too large.”1 He was further denied

access to photocopies of legal forms because they did not come from the publisher

itself or an attorney of record, as required by the prison regulations.

       A district court may grant preliminary injunctive relief only if the moving

party shows that:

       (1) it has a substantial likelihood of success on the merits;
       (2) irreparable injury will be suffered unless the injunction issues;
       (3) the threatened injury to the movant outweighs whatever damage
       the proposed injunction may cause the opposing party; and (4) if
       issued, the injunction would not be adverse to the public interest.

Keeton v. Anderson-Wiley, No. 10-13925, slip op. 734, 736 (11th Cir. Dec. 16,

2011). A preliminary injunction is considered “an extraordinary and drastic



       1
          Specifically, the Warden cited the Georgia Department of Corrections Standard
Operating Procedure (GDOC SOP) IIB06-0001(I) which clearly states that inmate property must
be “limited to quantities which can be neatly and safely stored in the inmate’s locker or storage
area, so long as the property does not pose a fire, sanitation, security or housekeeping problem.”

                                                2
remedy,” which should not be granted unless the movant clearly establishes that

he has satisfied all four requisites. Siegel v. LePore, 234 F.3d 1163, 1176 (11th

Cir. 2000) (en banc) (quotation omitted).

      We review the decision to deny a preliminary injunction for abuse of

discretion. Scott v. Roberts, 612 F.3d 1279, 1289 (11th Cir. 2010). In so doing,

we review the findings of fact of the district court for clear error and legal

conclusions de novo. Id. However, in First Amendment cases, we review a

district court’s decision to deny a preliminary injunction under a unique abuse of

discretion standard: ordinary historical facts are reviewed for clear error and

include the “who, what, where, when and how of the controversy.” Keeton, slip

op. at 736 (quotation omitted). Constitutional facts are reviewed de novo and

include “the crucial or ultimate facts” that determine whether the defendant’s

actions violated the First Amendment. Id. (quotation omitted).

      Irreparable injury “is the sine qua non of injunctive relief.” Siegel, 234 F.3d

at 1176. On appeal, Jernard asserts that he has satisfied the four requirements

necessary for a preliminary injunction motion to be granted, and specifically

argues that he is threatened with irreparable harm to his First Amendment rights to




                                           3
access to the courts and to receive mail in prison.2 However, Jernard fails to show

how he will suffer irreparable harm in being denied access to this specific legal

manual. As Jernard himself asserts, he is “a paralegal and the law library aid for

this prison.” Therefore, he has access to the law library and, presumably, other

legal self-help manuals. While we agree that access to legal materials and to

courts is a constitutional right, and, under certain circumstances, states have an

affirmative obligation to ensure that indigent prisoners have a fair opportunity to

present their legal claims by assisting inmates in the preparation of various legal

papers and providing them with adequate law libraries or other assistance,

Barbour v. Haley, 471 F.3d 1222, 1225 (11th Cir. 2006), in order to show actual

injury a prisoner must show that his “efforts to pursue a nonfrivolous claim were

frustrated or impeded by a deficiency in the prison library or in a legal assistance

program.” Id. Jernard’s proffers in this regard do not show a depravation of

constitutional magnitude, or explain the irreparable injuries that would flow from

the denial of access to this particular book and to these particular photocopied




       2
          Although a prisoner “retains those First Amendment rights that are not inconsistent with
his status as a prisoner or with the legitimate penological objectives of the corrections system,”
Al-Amin v. Smith, 511 F.3d 1317, 1333 (11th Cir. 2008), it is well established that “the
Constitution sometimes permits greater restriction of [First Amendment] rights in a prison than it
would allow elsewhere.” Beard v. Banks, 548 U.S. 521, 528 (2006).

                                                4
documents.3 Notably, “[t]he burden of persuasion in all of four requirements is at

all times upon the plaintiff.” United States v. Jeferson Cnty., 720 F.2d 1511, 1519

(11th Cir. 1983). Thus, the “irreparable injury,” prong which is necessary to

sustain a grant of a preliminary injunction, cannot be satisfied with respect to

Jernard’s First Amendment claims.

        Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and are liberally construed. Bingham v. Thomas, 654 F.3d 1171,

1175 (11th Cir. 2011). However, to the extent that Jernard is also making a claim

of substantive due process under the Fourteenth Amendment, such a claim does

not exist where constitutional amendment covers the right at issue. Graham v.

Connor, 490 U.S. 386, 395 (1989). To the extent that Jernard is making a claim of

procedural due process, he must demonstrate: (1) a deprivation of a

constitutionally-protected liberty or property interest; (2) state action; and

(3) constitutionally-inadequate process. Grayden v. Rhodes, 345 F.3d 1225, 1232

(11th Cir. 2003). This Court has specifically held that there is no constitutionally-

protected liberty interest in access to a grievance procedure provided for



        3
         Although there appears to be a factual dispute, unresolved in the record, as to whether
the photocopied documents at issue were otherwise available in the law library, this dispute does
not affect the court’s ruling that Jernard has failed to state a claim of irreparable injury sufficient
to support a grant of a preliminary injunction.

                                                   5
voluntarily by a prison. Bingham, 654 F.3d at 1177-78.

      Because a failure to satisfy one of the preliminary injunction requirements is

dispositive, we hold that the district court did not abuse its discretion in denying

Jernard’s motion.

      AFFIRMED.




                                          6